PER CURIAM.
This cause is before us on petition for writ of habeas corpus seeking release of petitioner, presently serving a three-year sentence for escape imposed on June 15, 1965. We issued the writ and have considered the return of the Attorney General. It appears there is pending an appeal, before the District Court of Appeal, First District, from an order in which the same question presented here was adjudicated.
Writ of habeas corpus is discharged without prejudice to any right petitioner may have on determination of his appeal.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.